Citation Nr: 1719684	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO. 11-29 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

3. Entitlement to service connection for a back disability, to include degenerative joint disease.

4. Entitlement to service connection a cervical spine disability, to include degenerative joint disease.

5. Entitlement to service connection for a heart (cardiovascular) disability.

6. Entitlement to service connection for a bilateral ankle disability, to include degenerative joint disease.

7. Entitlement to service connection for a left foot disability.

8. Entitlement to service connection for a right foot disability, to include degenerative joint disease.

9. Entitlement to service connection for a bilateral hip disability, to include degenerative joint disease.

10. Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease.

11. Entitlement to service connection for a bilateral shoulder disability.

12. Entitlement to service connection for tinnitus.

13. Entitlement to service connection for right ear hearing loss.

14. Entitlement to service connection for left ear hearing loss.

15. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

As a preliminary matter, the Veteran's claims of service connection for various acquired psychiatric conditions, to include PTSD, anxiety, and depression which was previously considered as separate claims, has been combined as a single issue, as characterized above. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). Such characterization best reflects the evidence of record and the Veteran's claims.

In February 2017, the Veteran filed a motion to Advance on the Docket (AOD) due to financial hardship. Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown. See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016). Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay. An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims, although this is extremely rare. Any motion for advancement should be supported by pertinent documentation. The Board has considered the Veteran's AOD and accompanying evidence but unfortunately finds that the Veteran has not submitted sufficient evidence to demonstrate the necessity of an AOD due to financial hardship and an the motion for AOD is denied. The Board also notes that a previously remanded appeal does not by itself constitute cause for the grant of an AOD.

In July 2014, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).



FINDINGS OF FACT

1. The Veteran's asthma was noted on entrance into service; therefore the Veteran is not presumed sound as to asthma.

2. The Veteran's asthma was not aggravated during service.

3. The Veteran's acquired psychiatric disorder, diagnosed as generalized anxiety with depression, is not etiologically related to service.

4. The Veteran's back disability, to include degenerative joint disease, did not have its onset in service or within one year following service discharge, and is not etiologically related to service.

5. The Veteran's cervical spine disability, to include degenerative joint disease, did not have its onset in service or within one year following service discharge, and is not etiologically related to service.

6. The Veteran's heart (cardiovascular) disability, to include hypertensive cardiovascular disease, did not have its onset in service or within one year following service discharge, and is not etiologically related to service.

7. The Veteran's bilateral ankle disability, to include degenerative joint disease, did not have its onset in service or within one year following service discharge, and is not etiologically related to service.

8. The Veteran does not have a current left foot disability.

9. The Veteran's right foot disability, to include degenerative joint disease, did not have its onset in service or within one year following service discharge, and is not etiologically related to service.

10. The Veteran's bilateral hip disability, to include degenerative joint disease, did not have its onset in service or within one year following service discharge, and is not etiologically related to service.

11. The Veteran's bilateral knee disability, to include degenerative joint disease, did not have its onset in service or within one year following service discharge, and is not etiologically related to service.

12. The Veteran does not have a diagnosis of either a current left or right shoulder disability.

13. The Veteran does not have a current diagnosis of tinnitus. 

14. The Veteran's left ear hearing deficiency was not at a level to be considered hearing loss for VA purposes at service entrance; therefore the Veteran is presumed sound as to his left ear hearing.

15. The Veteran's left ear hearing loss was aggravated during service.  

16. The Veteran's right ear hearing loss for VA purposes was noted on entrance into service; therefore the Veteran is not presumed sound as to his right ear hearing loss.

17. The Veteran's right ear hearing loss was not aggravated during service.

18. The Veteran's service-connected disabilities do not prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for asthma have not been met. 38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

2. The criteria for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression, have not been met. 38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3. The criteria for service connection for a back disability, to include degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1110 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for a cervical spine disability, to include degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5. The criteria for service connection for a heart (cardiovascular) disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104 Diagnostic Code 7101 (2016).

6. The criteria for service connection for a bilateral ankle disability, to include degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

7. The criteria for service connection for a left foot disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8. The criteria for service connection for a right foot disability, to include degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

9. The criteria for service connection for a bilateral hip disability, to include degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

10. The criteria for service connection for a bilateral knee disability, to include degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

11. The criteria for service connection for a bilateral shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

12. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

13. The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2016).

14. The criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A ,5107(West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 3.306, 3.385 (2016).

15. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA examinations and opinions during the appeal period are responsive to the December 2015 Board remand directives and are adequate to decide the Veteran's claims on appeal. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. §§ 3.304(f), 4.125(a). 

If the evidence establishes that a veteran was engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). Participation in combat, a determination that is to be made on a case-by-case basis applying the reasonable doubt standard, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99; see also Moran v. Principi, 17 Vet. App. 149 (2003); Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Hearing loss and tinnitus (organic diseases of the nervous system), arthritis, and hypertension, are chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

The law further provides that, if a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service incurrence for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder. Paulson v. Brown, 7 Vet. App. 466, 468 (1995). In this type of case, the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 apply. Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F.3d at 1096.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Asthma

The Veteran contends that his asthma was incurred and aggravated in service.

The Veteran's October 1967 service entrance examination reflects that the Veteran claimed a history of asthma since he was a child, which was documented in the induction documents. As the Veteran's asthma is noted on entrance examination, the Veteran is not presumed sound as to asthma and cannot bring a claim for service incurrence for such disability. See Paulson, 7 Vet. App. at 468.

While the Veteran's asthma was noted on entrance and therefore a preexisting disability, the Board also finds that service treatment records do not establish that the disability was aggravated during service, and therefore service connection is denied.  The reasons for this determination follow.

The Veteran's October 1969 separation examination notes that the Veteran's last attack of asthma was over three years ago, which dates prior to his October 1967 service entrance. During the April 2016 VA examination, the Veteran reported a history of asthma since childhood. The Veteran reported an episode of asthma exacerbation after he entered a gas chamber at Fort Gordon, which required hospital admission and stated that this was the only incident related to asthma during active service. A February 1968 service treatment record indicates that the Veteran was treated at Fort Gordon for an upper respiratory infection, which is distinct from chronic asthma. Additionally, the Veteran specifically reported at service discharge that his last asthma attack was prior to his entrance into service.  The VA examiner noted that the Veteran adamantly denied permanent aggravation or worsening of asthma during active military service. The Veteran reported that after discharge from service he continued with the same symptoms and intermittent treatments as it was prior to service. The Veteran's asthma had been stable for years and he denied using medications, inhalers, or respiratory therapies, at the time of the April 2016 VA examination. 

The April 2016 VA examiner opined that the Veteran's claimed asthma was not incurred in nor caused by active duty service. The VA examiner provided the rationale that the available service treatment records clearly show that the Veteran's reported history of asthma prior to service and that the Veteran stated himself during the interview that his asthma condition existed since childhood. The examiner noted the Veteran's October 1969 separation examination which indicated the lungs were normal upon examination and also noted a medical certificate from the Veteran's private medical doctor dated September 2009 which had no mention of asthma.

The April 2016 VA examiner also opined that the Veteran's asthma existed prior to service and was not aggravated beyond its natural progression during the Veteran's military service. The VA examiner provided the rationale that there was no evidence of requirements for special medications or treatment changes or adjustments during active military service or within a year after separation from service. Further, the Veteran stated during the examination that his asthma remained with the same characteristics and manifestations as it was prior to entering active service and adamantly denied any asthma exacerbation or attack while in service other than the one exacerbation at Fort Gordon described above.

An October 2015 letter from a private medical doctor provides a "medical data review" which includes a medical diagnosis of fifteen conditions including bronchial asthma. The private medical doctor stated, "this is a 67 year old Veteran who presents cardiopulmonary, metabolic, musculoskeletal, and psychiatric disorders which are more probable than not secondary to his military service performance." In an April 2016 statement, the Veteran stated that his private medical doctor who provided the October 2015 letter discussed only made a medical report and that there were no additional records. The Veteran instructed VA to evaluate with the present evidence. 

The Board accords more probative value to the April 2016 VA medical opinion, wherein the examiner provided a detailed explanation for why the Veteran's asthma was not caused by, incurred in, or aggravated by service. The October 2015 private medical doctor who provided a blanket statement that all of the Veteran's disabilities were more probable than not secondary to his military service did not provide any explanation for his finding. In addition, supporting medical records were not accompanied with the file. Thus, this October 2015 private medical opinion is accorded little, if any, probative value. The only competent and credible evidence of record is against the Veteran's claim. Accordingly, the evidence shows that the Veteran's asthma existed prior to service and was not aggravated by service.

The preponderance of the evidence is against the claim of service connection for asthma, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for posttraumatic stress disorder, anxiety, and depression. 

The Veteran was diagnosed with generalized anxiety disorder with depression that conformed to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, (DSM-V) criteria in the March 2016 VA examination. The VA examiner noted in the examination report that the Veteran did not have more than one mental disorder diagnosed. In a February 2009 private medical record, a psychiatric medical report, the psychiatrist indicated that the Veteran was under psychiatric treatment since September 2008 due to depressive symptoms. The private psychiatrist's diagnosis under DSM-III or IV was major depressive disorder (severe). The psychiatric medical report indicated that the onset of the condition was in 2007 and that the Veteran's symptoms were aggravated when he lost his job due to company restructuring. 

The Veteran has a qualifying diagnosis of a generalized anxiety disorder with depression; however, the preponderance of the evidence does not support a finding of a nexus between this diagnosis and military service. During the March 2016 VA examination, the Veteran elaborated that during active service in Fort Jackson, he could not understand English and that when food was brought to him he did not understand what was said and was left hungry as they pushed him and said obscene words to him. The March 2016 VA examiner opined that the Veteran's acquired psychiatric disorder is less likely than not incurred in or caused by an in-service injury, event or illness. The VA examiner provided the rationale that there was no direct or circumstantial evidence linking the condition to military stressors endured until 1969 and noted that the Veteran sought formal psychiatric treatment for the first time in 2007, which was 38 years since service separation. The Veteran's service treatment records are silent for any treatment for symptoms of psychiatric disorders. The Veteran indicated in his October 1969 report of medical history associated with his service separation examination that he had frequent trouble sleeping and frequent or terrifying nightmares. The October 1969 physician indicated that the Veteran occasionally had nightmares and trouble sleeping for his entire life.

The February 2009 private psychiatrist does not provide an opinion as to etiology of the Veteran's acquired psychiatric disorder and stated that the Veteran's symptoms were aggravated when he lost his job. In an October 2015 letter, the Veteran's private medical doctor provided 15 diagnosis including generalized anxiety disorder, major depression disease, and PTSD and opined that it was more probable than not that the disabilities were secondary to the Veteran's military service, however, did not provide a rationale for the opinion. Furthermore, the Veteran stated that his private medical doctor only provided the medical report and that there were no medical records in an April 2016 statement. The probative value of the February 2009 private psychiatrist's and October 2016 private medical doctor's diagnoses and opinion linking them to service are therefore diminished. The Board finds the March 2016 VA examination report of more probative value because of the examiner's review of the record and the rationale provided. Accordingly, the evidence does not show that the Veteran's acquired psychiatric disorder was caused by or incurred in service.

The preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Back

The Veteran was diagnosed with chronic lumbosacral spine (back) pain syndrome secondary to degenerative joint disease in a February 2009 private medical record. An October 2008 private medical record reflects that x-ray imaging was performed on the Veteran's lumbosacral spine with findings of a mild diffuse osteopenia and anterior osteophytosis throughout particularly at the L3-L4 and L4-L5 levels. The lordosis was normal and no fractures or dislocation were present. The lumbar intervertebral disc spaces were unremarkable. In a November 2008 private medical record, the radiologist noted a left posterolateral osteophyte disc complex at L5-S1 that produced almost complete obliteration of the neural foramina and a circumferential disc bulging at L4-L5 which produced encroachment of the neural foramina, lateral recessed, and the spinal central canal. A January 2003 private medical record indicates that the radiologist's impression of the Veteran's lumbar spine was mild spondylotic changes associated to muscle spasm. The radiologist noted straightening consistent with muscle spasm and anterior osteophytes at L3, L4, and L5 levels. The vertebral body heights were preserved.

In an October 2015 letter from the Veteran's private medical doctor provided 15 diagnoses, including chronic low back pain, and an opinion that it was more probable than not that all of these conditions were secondary to the Veteran's military service without providing a rationale. While the October 2015 private medical doctor diagnosed chronic back pain, symptoms such as pain alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). However, the Veteran was diagnosed with chronic lumbosacral spine (back) pain syndrome secondary to degenerative joint disease and separation in a February 2009; therefore, affording the Veteran the benefit out of the doubt, the first criteria of service connection is met.

The Veteran does not contend that a specific in-service event or injury relating to the back disability. Service treatment records indicate that in April 1969, the Veteran complained of back pain. The October 1969 service separation examination revealed normal bodily systems, including upper extremities, lower extremities, and spine and other musculoskeletal system. In the report of medical history accompanying his separation examination , the Veteran indicated that he did not have a history of broken bones; swollen or painful joints; arthritis or rheumatism; bone, joint, or other deformity; lameness; or recurrent back pain. Since service, the Veteran was treated for removal of a sebaceous cyst on his back in July 1987. There is no indication that this sebaceous cyst was related to the Veteran's current degenerative joint disease of the back. After a thorough review of the Veteran's service treatment records and medical records, degenerative joint disease of the back was not shown to have incurred in service or manifested to a compensable degree within one year of discharge.

The Board considered whether the Veteran's current back disability is etiologically related to service, and finds that it is not. The Veteran's degenerative joint disease of the back may have first manifested as early as January 2003 as mild spondylotic changes associated to muscle spasm, which is decades after service separation. The Veteran proffered an October 2015 letter from a private medical doctor who opined that it was more probable than not that all of the Veteran's disabilities including a back disability were secondary to the Veteran's military service. The October 2015 private medical doctor did not provide a rationale for his nexus opinion on the Veteran's back disability and relationship to service. The Veteran in an April 2016 statement stated that there were no supporting medical records which accompanied the letter from his private doctor. Accordingly, the nexus statement provides little probative value. The Board finds no other competent and credible evidence in support of a nexus between the Veteran's back disability and his military service and in the absence of a nexus, service connection cannot be established.

The preponderance of the evidence is against the claim of service connection for a back disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Cervical Spine

The Veteran was diagnosed with chronic cervical pain syndrome secondary to cervical canal stenosis secondary to disc changes in a February 2009 private medical record. Following magnetic resonance imaging in November 2008, the radiologist made an impression of multilevel, multifactorial degenerative changes to the cervical spine, straightening of the cervical lordosis which could have been secondary to muscle spasm versus position, and focal hyper intensity on T1 and T2W sequences at T2 vertebral body consistent with a hemangioma. In October 2008, the Veteran's radiologist found anterior osteophytosis throughout the cervical spine particularly at C3-C4, C5-C6, and C6-C7 with mild narrowing of the C5-C6 and C6-C7 intervertebral disc spaces which might indicate discogenic disease. 

In an October 2015 letter from the Veteran's private medical doctor provided 15 diagnoses, including chronic cervical spine pain and degenerative disc disease of the cervical spine. Affording the Veteran the benefit of the doubt, the Veteran has a current cervical spine disability including degenerative disc disease of the cervical spine. The October 2015 private medical doctor opined that it was more probable than not that all of the conditions were secondary to the Veteran's military service without a rationale.

The Veteran does not contend the existence of a specific in-service event or injury relating to the cervical spine disability. Service treatment records indicate that in April 1969, the Veteran complained of back pain. The October 1969 service separation examination revealed normal bodily systems, including upper extremities, lower extremities, and spine and other musculoskeletal system. In the report of medical history accompanying his October 1969 separation examination , the Veteran indicated that he did not have a history of broken bones; swollen or painful joints; arthritis or rheumatism; bone, joint, or other deformity; lameness; or recurrent back pain. After a thorough review of the Veteran's service treatment records and medical records, there is no indication that degenerative disc disease of the cervical spine was incurred in service or manifested to a compensable degree within one year of discharge.

The Board considered whether the Veteran's current cervical spine disability is etiologically related to service, and finds that it is not. The Veteran's degenerative disc disease of the cervical spine may have first manifested as early as October 2008 as anterior osteophytosis throughout the cervical spine, which is decades after service separation. The Veteran proffered an October 2015 letter from a private medical doctor who opined that it was more probable than not that all of the claimed disabilities including a cervical spine were secondary to the Veteran's military service without providing a rationale. An April 2016 statement from the Veteran reflects that there were no supporting medical records which accompanied the letter from his private doctor. Accordingly, the probative value of the October 2015 nexus statement from the private medical doctor is diminished. The Board finds no other competent and credible evidence in support of a nexus between the Veteran's cervical spine disability and his military service and in the absence of a nexus, service connection cannot be established.

The preponderance of the evidence is against the claim of service connection for a cervical spine disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Heart (Cardiovascular)

In an October 2015 letter, the Veteran's private medical doctor provided 15 diagnoses, including hypertensive cardiovascular disease, and opined that it was more probable than not that all of these conditions were secondary to the Veteran's military service without a rationale. It should be noted that Note (1) to 38 C.F.R. § 4.104, Diagnostic Code 7101 states hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For the purposes of 38 C.F.R. § 4.104, the term hypertension means that the diastolic blood pressure is predominately 90mm. or greater and isolated systolic hypertension means that the systolic blood pressure is predominately 160mm. or greater with a diastolic blood pressure of less than 90mm.

The Veteran does not contend that a specific in-service event or injury relating to a heart or cardiovascular disability. The October 1969 service separation examination revealed normal bodily systems, including the heart (thrust, size, rhythm, sounds) and the vascular system. The Veteran's blood pressure at the separation examination was 124mm systolic / 74mm diastolic. In the report of medical history accompanying his separation examination, the Veteran indicated that he did not have a history of dizziness or fainting spells; palpitation or pounding heart; or high or low blood pressure. After a thorough review of the Veteran's service treatment records and medical records, a heart or cardiovascular disability including hypertension was not shown to have incurred in service or manifested to a compensable degree within one year of discharge.

The Board finds that Veteran's claimed hypertensive cardiovascular disease is not etiologically related to service. The Veteran proffered an October 2015 letter from a private medical doctor who opined that it was more probable than not that all of the Veteran's disabilities including hypertensive cardiovascular disease were secondary to the Veteran's military service without a rationale connecting the claimed hypertensive cardiovascular disease and service. In an April 2016 statement, the Veteran stated that there were no supporting medical records which accompanied the letter from his private doctor. Accordingly, the nexus statement provides little or no probative value. The Board finds no other competent and credible evidence in support of a nexus between the Veteran's claimed and his military service and in the absence of an in-service event and nexus, service connection cannot be established.

The preponderance of the evidence is against the claim of service connection for a heart (cardiovascular) disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Ankle

An October 2015 letter from a private medical doctor provided 15 diagnoses, including degenerative joint disease of the ankles. The private medical doctor opined that it was more probable than not that all of these conditions were secondary to the Veteran's military service without a rationale. 

The Veteran does not contend that a specific in-service event or injury relating to a disability of either ankle. The October 1969 service separation examination revealed normal bodily systems, including the lower extremities. In the report of medical history accompanying his separation examination, the Veteran indicated that he did not have a history of broken bones; arthritis or rheumatism; bone, joint, or other deformity; or lameness. After a thorough review of the Veteran's service treatment records and medical records, symptoms or treatment of a disability of either ankle including degenerative joint disease were not shown to have incurred in service or manifested to a compensable degree within one year of discharge.

The Board has considered whether the Veteran's claimed degenerative joint disease of the ankles is etiologically related to service. The Veteran proffered an October 2015 letter from a private medical doctor who opined that it was more probable than not that all of the Veteran's disabilities including degenerative joint disease of the ankles were secondary to the Veteran's military service without a rationale connecting the claimed degenerative joint disease of the ankles and service. In an April 2016 statement, the Veteran stated that there were no supporting medical records which accompanied the letter from his private doctor. Accordingly, the nexus statement offers minimal probative value. The Board finds no other competent evidence in support of a nexus between the Veteran's claimed degenerative joint disease of the ankles and his military service and in the absence of an in-service event and nexus, service connection cannot be established.

The preponderance of the evidence is against the claim of service connection for a bilateral ankle disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left Foot

The Board finds that the preponderance of the evidence is against a finding that Veteran has a left foot disability; therefore, service connection for a left foot disability is not warranted. Following a physical examination during the March 2016 VA examination, the VA examiner concluded that there was no evidence of a left foot condition. X-ray imaging performed in March 2016 on the Veteran's feet revealed no significant osseous or articular abnormalities but vascular calcifications were present in both feet. The VA radiologist that interpreted the images did not diagnose the left foot with a disability. 

The Veteran proffered an October 2015 letter from his private medical doctor that provided 15 diagnoses, including degenerative joint disease of the hips, knees, ankle, and feet, and opined that it was more probable than not all of these conditions were secondary to the Veteran's military service without a rationale. In an April 2016 statement, the Veteran stated that there were no supporting medical records which accompanied the private medical doctor's October 2015 letter and thus the statements from his private medical doctor provide little probative value. The Board finds of more probative value the March 2016 VA examiner's determination that the Veteran does not have a current left foot disability, which opinion was based on physical examination and x-ray evidence. 

In the Veteran's October 1969 report of medical history accompanying his separation examination, the Veteran indicated that he had cramps in his legs and foot trouble. The physician indicated that the Veteran's feet got cold easily and that the cramps in his legs were not significant. The October 1969 service separation examination revealed normal bodily systems, including the feet and lower extremities. The Veteran's service treatment records otherwise do not reflect any treatment or diagnosis for a left foot condition while in service and there is no evidence of any continuity of related symptomatology after service. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. § 3.309. In the absence of a qualifying current diagnosis for a left foot disability, service connection cannot be established. See Brammer v. Derwinski, 3 Vet. App. 223 (1992)

The preponderance of the evidence is against the claim of service connection for a left foot disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Foot

Following the March 2016 VA examination, the Veteran was diagnosed with minimal degenerative changes involving the talonavicular joint in the right foot. The Veteran reported occasional episodes of bilateral foot cramps at the time of the examination but denied taking any medications for the condition. X-ray imaging of the Veteran's right foot performed during the examination indicated a minimal marginal osteophyte formation along the dorsal aspect of the talonavicular joint which was suggestive of early degenerative changes and the presence of vascular calcifications. 

In the Veteran's October 1969 report of medical history accompanying his separation examination, the Veteran indicated that he had cramps in his legs and foot trouble. The physician indicated that the Veteran's feet got cold easily and that the cramps in his legs were not significant. The October 1969 service separation examination revealed normal bodily systems, including the feet and lower extremities. The Veteran's service treatment records otherwise do not reflect any treatment or diagnosis for a right foot condition while in service and there is no evidence of any continuity of related symptomatology after service. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. § 3.309.

Nonetheless, the Board has considered whether the Veteran's right foot disability is etiologically related to service. An October 2015 letter from the Veteran's private medical doctor provided 15 diagnoses, including degenerative joint disease of the hips, knees, ankle, and feet, and opined that it was more probable than not all of these conditions were secondary to the Veteran's military service without a rationale. In an April 2016 statement, the Veteran stated that there were no supporting medical records which accompanied his letter. The Veteran does not contend a specific in-service occurrence or event that caused his current right foot disability. 

After an in-person examination, x-ray imaging, interviewing the Veteran, and a review of the Veteran's claim files, the March 2016 VA examiner opined that the Veteran's right foot condition was less likely than not incurred in or caused by in-service injury, event, or illness. The VA examiner provided the rationale that the present x-ray findings were compatible with degenerative changes of the right foot which was an expected change related to the normal aging process. The March 2016 VA examiner's opinion and rationale constitutes competent and probative evidence against the Veteran's claim. Monzingo, 26 Vet. App. at 105-06. The Board finds that statements from the Veteran's private medical doctor accord little probative value without a rationale and accompanying medical evidence to support a conclusion of a nexus between degenerative changes in the Veteran's right foot and service. The Board finds that the Veteran's right foot disability did not manifest in service, and that it is not etiologically related to his active duty military service. Accordingly, service connection for a right foot disability is not warranted.

The preponderance of the evidence is against the claim of service connection for a right foot disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Hip

The Veteran proffered an October 2015 letter from his private medical doctor that provided 15 diagnoses, including degenerative joint disease of the hips. The private medical doctor opined that it was more probable than not that all of these conditions were secondary to the Veteran's military service without a rationale.

The Veteran does not contend that there is a specific in-service event or injury related to a disability of either hip. In the Veteran's October 1969 report of medical history accompanying his separation examination , the Veteran indicated did not have a history of broken bones; arthritis or rheumatism; bone, joint, or other deformity; or lameness. The October 1969 service separation examination revealed normal bodily systems, including the lower extremities and spine and other musculoskeletal system. The Veteran's service treatment records show that the Veteran was treated for back pain in April 1968 but otherwise do not reflect any treatment or diagnosis for any hip condition while in service and there is no evidence of any continuity of related symptomatology after service.

The Board considered whether there was a nexus between the Veteran's degenerative joint disease of the hips and finds that there is not a nexus. The October 2015 private doctor did not provide a rationale for his nexus opinion on the degenerative joint disease of the hips and the Veteran stated in a April 2016 statement that no supporting medical records that accompanied the private medical doctor's letter and thus the statements provide little probative value. The Board finds no other competent evidence in support of a nexus between the Veteran's claimed degenerative joint disease of the hips and his military service and in the absence of an in-service event and nexus, service connection cannot be established.

The preponderance of the evidence is against the claim of service connection for a bilateral hip disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Knee

An October 2015 letter from a private medical doctor provided 15 diagnoses, including degenerative joint disease of the knees. The Veteran does not assert that there was a specific in-service event or injury relating to a disability of either knee.

In the Veteran's October 1969 report of medical history accompanying his separation examination, the Veteran indicated did not have a history of broken bones; arthritis or rheumatism; bone, joint, or other deformity; lameness; or "trick" or locked knee. The October 1969 service separation examination revealed normal bodily systems, including the lower extremities. The Veteran's service treatment records do not reflect any treatment or diagnosis for any left or right knee condition while in service and there is no evidence of any continuity of related symptomatology after service.

Furthermore, the Board has considered whether the Veteran's claimed degenerative joint disease of the knees is etiologically related to service. The Veteran proffered an October 2015 letter from a private medical doctor who opined that it was more probable than not that all of the Veteran's disabilities including degenerative joint disease of the knees were secondary to the Veteran's military service without a rationale connecting the claimed degenerative joint disease of the knees and service. In an April 2016 statement, the Veteran stated that there were no supporting medical records which accompanied the October 2015 letter from his private medical doctor. Accordingly, the October 2015 nexus statement from the private medical doctor offers minimal probative value. The Board finds no other competent evidence in support of a nexus between the Veteran's claimed degenerative joint disease of the knees and his military service and in the absence of an in-service event and nexus, service connection cannot be established.

The preponderance of the evidence is against the claim of service connection for a bilateral knee disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Shoulder Disability 

The Veteran does not have a current shoulder disability in either shoulder; therefore, service connection for a bilateral shoulder disability is not warranted. A review of the Veteran's claim's file does not show an indication that the Veteran was treated for or diagnosed for a shoulder disability in either shoulder.

The Veteran proffered an October 2015 letter from his private medical doctor that provided 15 diagnoses; however, there was no diagnosis of any shoulder disability. 

In the Veteran's October 1969 report of medical history accompanying his separation examination , the Veteran indicated did not have a history of broken bones; arthritis or rheumatism; bone, joint, or other deformity; lameness; or painful or "trick" shoulder or elbow. The October 1969 service separation examination revealed normal bodily systems, including the upper extremities and spine and other musculoskeletal system. The Veteran's service treatment records show that the Veteran was treated for back pain in April 1968 but otherwise do not reflect any treatment or diagnosis for any shoulder condition while in service and there is no evidence of any continuity of related symptomatology after service. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. § 3.309. In the absence of a qualifying current diagnosis for a left or right shoulder disability, service connection cannot be established. See Brammer, 3 Vet. App. 223.

The preponderance of the evidence is against the claim of service connection for a bilateral shoulder, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Tinnitus

The Board finds that the preponderance of the evidence is against a finding that Veteran has tinnitus; therefore, service connection for tinnitus is not warranted. The Veteran proffered an October 2015 letter from his private medical doctor that provided 15 diagnoses, including tinnitus, and opined that it was more probable than not all of these conditions were secondary to the Veteran's military service without a rationale. The private medical doctor noted that since the Veteran's military service, he complained of earaches, vertigo, tinnitus, and hearing loss secondary to high noises during military operations and that "audiology evaluation is advice." A March 2016 VA examiner indicated that the Veteran did not have tinnitus and specifically noted that the Veteran did not report having tinnitus.

The March 2016 VA examiner's opinion that the Veteran did not have tinnitus is of more probative value than the October 2015 private medical doctor's letter. The March 2016 examiner reviewed the Veteran's medical records, provided an in-person examination, and interviewed the Veteran in his determination that the Veteran did not have tinnitus. The October 2015 private doctor did not provide a rationale for his nexus opinion on tinnitus and no supporting medical records accompanied his letter and thus the statements provide little probative value. Furthermore, the Veteran's service treatment records are silent as to any complaints, treatment, or a diagnosis for tinnitus. Accordingly, in the absence of a qualifying current diagnosis for tinnitus, service connection cannot be established.

As the preponderance of the evidence is against the claim of service connection tinnitus, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Ear Hearing Loss

The Veteran contends that his right ear hearing loss is related to exposure to hazardous noise in service.

The Veteran has a current diagnosis of right ear hearing loss for VA purposes. See 38 C.F.R. § 3.385. The Veteran was afforded an audiological examination during his March 2016 VA examination, the results in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
55
50

Speech discrimination was measured at 96 percent in the right ear.

The Veteran's October 1967 entrance examination reflects that the Veteran had a right ear hearing loss for VA purposes at service entrance. See 38 C.F.R. § 3.385. The Veteran's audiological examination during the entrance examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
40
35

As the Veteran's right ear hearing loss is noted on entrance examination, the Veteran is not presumed sound as to right ear hearing and cannot bring a claim for service incurrence for such disability. See Paulson, 7 Vet. App. at 468.

The Board has considered whether the Veteran's preexisting right ear hearing loss was aggravated by active service. At time of the Veteran's October 1969 separation examination, the Veteran's audiological examination, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
/
50

The audiogram examination shows that at service separation, the Veteran had right hearing loss for VA purposes. See 38 C.F.R. § 3.385. However, the March 2016 VA examiner, in his examination report, noted that there was not a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 hertz for the right ear. The VA examiner opined that the Veteran's right ear hearing loss was not at least likely as not caused by or a result of an event in service. The VA examiner provided the rationale that the Veteran's file was reviewed and the earliest audiological examination on record showed bilateral mild to moderate hearing loss at higher frequencies and that the claimed right ear hearing loss clearly and unmistakably existed prior to military service. Further, the VA examiner stated that the pre-existing hearing loss was not aggravated beyond normal progression in military service and that the separation audiogram indicated that hearing loss up to moderate severity at high frequencies.

A October 2015 letter from the Veteran's private medical doctor provided fifteen diagnoses, including hearing loss, and opined that it was more probable than not all of these conditions were secondary to the Veteran's military service without a rationale. The private medical doctor noted that since the Veteran's military service, he complained of earaches, vertigo, tinnitus, and hearing loss secondary to high noises during military operations and that "audiology evaluation is advice." The March 2016 VA examiner's opinion that the Veteran's right ear hearing loss was not at least as likely as not caused by an event in service accords more probative value than the October 2015 private medical doctor. The March 2016 examiner reviewed the Veteran's medical records, provided an in-person examination, and interviewed the Veteran in his determination that the Veteran's right ear hearing loss preexisted service and was not aggravated beyond natural progression by service. The October 2015 private doctor did not provide a rationale for his nexus opinion on hearing loss and no supporting medical records accompanied his letter and thus the statements provide little probative value. The Board notes the Veteran's MOS and its potential for exposure to hazardous noise in service which was also considered by the March 2016 VA examiner in his opinion. However, as the evidence shows that the Veteran's right ear hearing loss existed prior to service and was not aggravated beyond natural progression by service, service connection for right ear hearing loss cannot be established.

The preponderance of the evidence is against the claim of service connection for right ear hearing loss, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left Ear Hearing Loss

The Veteran contends that his left ear hearing loss is related to exposure to hazardous noise in service.

The Veteran has a current diagnosis of left ear hearing loss for VA purposes. See 38 C.F.R. § 3.385. The Veteran was afforded an audiological examination during his March 2016 VA examination, the results in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
65
60
55

Speech discrimination was measured at 100 percent in the left ear.

The Veteran's October 1967 entrance examination reflects that the Veteran did not have a left ear hearing loss for VA purposes at service entrance. See 38 C.F.R. § 3.385. The Veteran's audiological examination during the entrance examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
25
25

At time of the Veteran's October 1969 separation examination, the Veteran's audiological examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
25
/
50

The audiogram examination shows that at service separation, the Veteran had left ear hearing loss for VA purposes. See 38 C.F.R. § 3.385. The Veteran's MOS while in service was armor reconnaissance intelligence which the March 2016 VA examiner noted was highly probable for hazardous noise exposure. 

The March 2016 VA examiner stated there was not a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 hertz for the left ear. The VA examiner opined that the left right ear hearing loss was not at least likely as not caused by or a result of an event in service. The VA examiner provided the rationale that the Veteran clearly and unmistakably had bilateral mild to moderate hearing loss at higher frequencies at service entrance. However, the Veteran did not have hearing loss in his left ear for VA purposes at the time of service entrance. Id.

While the March 2016 VA examiner stated that the pre-existing hearing loss was not aggravated beyond normal progression in military service and that the separation audiogram indicated that hearing loss up to moderate severity at high frequencies, the Veteran was not shown to have left ear hearing loss at service entrance for VA purposes. The VA examiner's etiology opinion on the Veteran's left ear hearing loss relied on the erroneous fact that the Veteran's left ear hearing loss clearly and unmistakably existed prior to military service. Based on the above, the Board finds that the probative value of the VA examiner's statement regarding the etiology of the Veteran's left ear hearing loss is diminished. See Reonal, 5 Vet. App. at 460-61; Dalton, 21 Vet. App. 23; Nieves-Rodriguez, 22 Vet. App. 295.

The Veteran's Certificate of Release from Active Duty (DD-214) verifies that his MOS was an armor intelligence specialist which the March 2016 VA examiner noted to be highly probable for hazardous noise exposure. In light of the service treatment records showing the Veteran did not have left ear hearing loss for VA purposes at entrance, the presence of left ear hearing loss for VA purposes at separation and current medical evidence showing the same diagnosis, and given the high probability of hazardous noise exposure with the Veteran's MOS, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current left ear hearing loss is related to his military service. 38 C.F.R. § 3.303 (2016).

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for left ear hearing loss disability have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 49.

TDIU

The Veteran contends that he is entitled to a TDIU due to his service-connected disabilities. Specifically, in the March 2016 application for increased compensation based on unemployability, he asserted that his back, legs, knees, feet, ankles, hands, hearing loss, tinnitus, and PTSD prevent him from securing or following substantially gainful employment.
 
TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran only receives compensation for tonsillitis with laryngitis at 10 percent disabling and a left ear hearing loss disability was granted in this decision, which will be at a noncompensable rating based on the March 2015 audiological evaluation.  See 38 C.F.R. § 4.85 Diagnostic Code 6100. The combined rating for these disabilities is 10 percent. The Veteran's service-connected disabilities do not meet the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. It must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis. 38 C.F.R. § 4.16(b).

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b). Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b). 

In order to grant a TDIU on an extra-schedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the claimant in a different position than other veterans having the same compensation rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. 361 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). It is clear that the claimant need not be a total "basket case" before it may be found that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Id.

However, service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad, 5 Vet. App. at 529. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. 38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.

The Veteran currently only has service-connected disabilities of the tonsillitis with laryngitis and left ear hearing loss. In the Veteran's March 2016 application for increased compensation based on unemployability he claimed his back, legs, knees, feet, ankles, hands, hearing loss, tinnitus, and PTSD as the service-connected disabilities that prevent him from securing or following substantially gainful employment. However, for TDIU purposes, the Veteran must be rendered unemployable solely due to service-connected disabilities regardless of their individual and combined percentages. Hatlestad. 5 Vet. App. at 529. 

In an October 2015 letter, private medical doctor stated that the Veteran is 100 percent disabled and that his service connected disabilities significantly affect his ability to perform in a competitive work environment. As the Veteran is only service connected for tonsillitis with laryngitis and left ear hearing loss, the Board will consider whether these two disabilities prevent the Veteran from securing or following gainful employment.

In an April 2016 VA examination report, the VA examiner indicated that the Veteran's tonsillitis with laryngitis did not impact his ability to work. In a March 2016 VA examination report, the VA examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work, due to difficulty understanding conversations. In Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March 17, 2017), the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure. Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria. Accordingly, the Board finds that the evidence does not demonstrate that the Veteran's service-connected disabilities alone warrant a referral to the Director of Compensation and Pension Service for an extra-schedular evaluation.

The preponderance of the evidence is against the claim for entitlement to a TDIU rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is denied.

Entitlement to service connection for back disability is denied.

Entitlement to service connection for cervical spine disability is denied.

Entitlement to service connection for heart (cardiovascular) disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for left foot disability is denied.

Entitlement to service connection for right foot disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to service connection for left ear hearing loss disability is granted.

TDIU is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


